Reason for Allowance

The applicant amended claims 1, 4, 12, 14-15 and 18 in the amendment received on 8/1/2022.

Claims 1-20 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Sanketi, U.S. No. 2015/0200899) does not teach nor suggest in detail “analyzing additional user interactions by the user with the email after the determining the time to present the notification; and updating the time to present the notification based on the detecting of the additional user interactions.” in combination with all the elements of each independent claim as argued by Applicant (see pages 9-13 of applicant’s argument dated 07/02/8/1/2022 as well as the Patent Board Decision filed on 6/2/2022).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-20 are allowed.

Cancelled claims
	Claims 12-13 and 18 are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
8/27/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447